DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 05/14/2021. Claims 1-6 are previously cancelled. Claims 7-10 are pending for examination.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/14/2021 has been entered. 

Response to Arguments
3.          Applicant’s arguments filed on 05/14/2021 with respect to claims 7-10 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 7-10 have the limitation “a processor that, when the DCI is detected in a DL control channel candidate of a specific aggregation level, determines that a DL data channel scheduled by the DCI is mapped to resources other than resources corresponding to a DL control channel candidate of another aggregation level, wherein the receiver further receives, based on the determined resources, the DL data channel scheduled by the DCI”, as new matter.
Independent claims 7-10 recite “when the DCI is detected…. of a specific aggregation level, determines that a DL data channel scheduled by the DCI is mapped to resources other than resources corresponding to…. another aggregation level, wherein the receiver receives…..based on the determined resources, the DL data channel…. ". The original specification para [0079]; [0152] recites-- user terminal 1 may assume that DL data for user terminal 1 is not mapped to any of the DL control channel .

Claim Rejections - 35 USC § 112
5.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  Evidence that claim 7-10 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as the invention can be found in the reply filed based on the determined resources, the DL data channel….”, If one employs any term with functional language in a claim, one must set forth in the specification an adequate structure of that term. Claims recites the term “wherein the receiver receives…..based on the determined resources, the DL data channel….” is indefinite. The term fails to set forth an adequate structure/ disclosure doing the claimed function. So indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by 2012 IEEE Conference -“Performance Study of an Enhanced Downlink Control Channel Design for LTE” in view of You (US 2018/0376497 A1).

Regarding claim 8, IEEE Conference teaches a radio communication method for a terminal, comprising:
	receiving downlink control information (DCI) by monitoring a plurality of downlink (DL) control channel (PDCCH) candidates (CCE) of different aggregation levels (1, 2, 4, 8 in table 1) (Section II, B. PDDCH Details--The PDCCH conveys downlink control information (DCI). In order to transmit the DCI efficiently, code rate adaptation are used in LTE. Each DCI is encoded that is rate matched to n* 72 code bits {72 code bits is a control channel element (CCE}); wherein Each UE applies blind decoding on a specified number of CCEs (aggregation levels—1, 2, 4, 8 in the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE receives DCI via PDCCH, by monitoring CCEs of different aggregation levels; wherein when aggregation level 1, 1 CCE is used to transmit PDCCH/DCI and when aggregation level 2, 2 CCE is used to transmit PDCCH/DCI );
	when the DCI is detected in a DL control channel (PDCCH) candidate (CCE-36 REs) of a specific aggregation level (aggregation level 1-suggested)( Section II, B. PDDCH Details- PDCCH conveys DCI transmission; wherein UE applies blind decoding on a specified number of CCEs (aggregation level—1 the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE detects DCI in a CCE of aggregation level 1.), 
	IEEE Conference does not teach when the DCI is detected in a DL control channel candidate of a specific aggregation level, determining that a DL data channel scheduled by the DCI is mapped to resources other than resources corresponding to a DL control channel candidate of another aggregation level, and receiving, based on the determined resources, the DL data channel scheduled by the DCI.
	However, in an analogous art, You teaches when the DCI is detected (UE detects first DCI-see [0183]) in a DL control channel (sPDCCH) candidate (CCE-[0218];[0220]) of a specific aggregation level (first CCE index {CCE#0} of sPDCCH /AL {i.e.AL1} of sPDCCH) ( [0220], sPDSCH resource associated with the first CCE index {i.e. CCE# 0} of the sPDCCH is configured by first DCI. Hence DCI is detected in CCE#0 of AL1. ), determining that a DL data channel (sPDSCH) scheduled by the DCI ([0203]) is mapped to resources (one PRB group/sPDSCH Resource) other than resources (two PRB group/sPDSCH Resource) corresponding to a DL control channel (sPDCCH) candidate (CCE-[0218]; [0220]) of another aggregation level (first CCE index {CCE#1} of sPDCCH /AL {i.e. AL2} of sPDCCH) ( [0220], number of PRBs/PRB groups in which PDSCH is transmitted is determined according to the first CCE index of the sPDCCH. For example, if CCE #0 is the first CCE of the sPDCCH, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through one PRB group and, if CCE #1, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through two PRB groups.) (Hence when DCI is detected in CCE#0 of AL1, determines sPDSCH is scheduled by the DCI is mapped to one PRB group of  CCE#0 of AL1 other than two PRB groups of CCE#1 of AL2.), and 
receiving, based on the determined resources (PRB group/sPDSCH Resource)( [0220], PRB/sPDSCH resource in which the UE is to receive the scheduled {by DCI-[0203]} sPDSCH is determined.), the DL data channel (sPDSCH) scheduled by the DCI ( [0220], number of PRBs/PRB groups in which the PDSCH is transmitted is determined according to the value of the "first CCE index/AL" in which the sPDCCH is transmitted.) (Hence UE receives the sPDSCH scheduled by the DCI based on the determined resources.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of You and apply them on the teaching of IEEE Conference to provide a method enables receiving wireless communication signal in an efficient manner, so that total throughput of a radio communication system can be enhanced. The method enables maintaining compatibility of a system at low cost, communicating the user equipment with the base station with low cost, reducing user equipment implementation cost and delay (You; [0022]-[0027]; [0027].).

8.   Claim 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by 2012 IEEE Conference -“Performance Study of an Enhanced Downlink Control Channel Design for LTE” in view of You (US 2018/0376497 A1).

Regarding claim 7, IEEE Conference teaches a terminal comprising:
	receives downlink control information (DCI) by monitoring a plurality of downlink (DL) control channel (PDCCH) candidates (CCE) of different aggregation levels (1, 2, 4, 8 in table 1) (Section II, B. PDDCH Details--The PDCCH ); and
	when the DCI is detected in a DL control channel (PDCCH) candidate (CCE-36 REs) of a specific aggregation level (aggregation level 1-suggested)( Section II, B. PDDCH Details- PDCCH conveys DCI transmission; wherein UE applies blind decoding on a specified number of CCEs (aggregation level—1 the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE detects DCI in a CCE of aggregation level 1.), 
	IEEE Conference teaches UE receives DCI by monitoring CCE of different aggregation levels and when DCI is detected in a CCE of specific aggregation level.
	IEEE Conference does not teach a terminal comprising: a receiver that receives downlink control information; and a processor that, when the DCI is detected in a DL control channel candidate of a specific aggregation level, determines that a DL data channel scheduled by the DCI is mapped to resources other than resources corresponding to a DL control channel candidate of another aggregation level, wherein the receiver further receives, based on the determined resources, the DL data channel scheduled by the DCI.
You teaches a user terminal (20-Fig. 14; [0331]) comprising: 
	a receiver (23 of 20-Fig. 14) that receives downlink control information (DCI)([0325], UE processor(21) control the UE RF unit (23) to receive- DCI ([0188]).) ; and 
a processor (21 of 20-Fig. 14; [0325]) that, when the DCI is detected (UE detects first DCI-see [0183]) in a DL control channel (sPDCCH) candidate (CCE-[0218];[0220]) of a specific aggregation level (first CCE index {CCE#0} of sPDCCH /AL {i.e.AL1} of sPDCCH) ( [0220], sPDSCH resource associated with the first CCE index {i.e. CCE# 0} of the sPDCCH is configured by first DCI. Hence DCI is detected in CCE#0 of AL1. ), determining that a DL data channel (sPDSCH) scheduled by the DCI ([0203]) is mapped to resources (one PRB group/sPDSCH Resource) other than resources (two PRB group/sPDSCH Resource) corresponding to a DL control channel (sPDCCH) candidate (CCE-[0218]; [0220]) of another aggregation level (first CCE index {CCE#1} of sPDCCH /AL {i.e. AL2} of sPDCCH) ( [0220], number of PRBs/PRB groups in which PDSCH is transmitted is determined according to the first CCE index of the sPDCCH. For example, if CCE #0 is the first CCE of the sPDCCH, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through one PRB group and, if CCE #1, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through two PRB groups.) (Hence when DCI is detected in CCE#0 of AL1, determines sPDSCH is scheduled by the DCI is mapped to one PRB group of  CCE#0 of AL1 other than two PRB groups of CCE#1 of AL2.), and 
wherein the receiver (23 of 20-Fig. 14) further receives (23 receives-[0325]),  based on the determined resources (PRB group/sPDSCH Resource)( [0220], PRB/sPDSCH resource in which the UE is to receive the scheduled {by DCI-[0203]} sPDSCH is determined.), the DL data channel (sPDSCH) scheduled by the DCI ( [0220], number of PRBs/PRB groups in which the PDSCH is transmitted is determined according to the value of the "first CCE index/AL" in which the sPDCCH is transmitted.) (Hence UE receives the sPDSCH scheduled by the DCI based on the determined resources.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of You and apply them on the teaching of IEEE Conference to provide a method enables receiving wireless communication signal in an efficient manner, so that total throughput of a radio communication system can be enhanced. The method enables maintaining compatibility of a system at low cost, communicating the user equipment with the base station with low cost, reducing user equipment implementation cost and delay (You; [0022]-[0027]; [0027].).

Regarding claim 9, IEEE Conference teaches a radio base station (section I; BS transmits) comprising:
	transmits downlink control information (DCI) by using a plurality of downlink (DL) control channel (PDCCH) candidates (CCE) of different aggregation levels (1, 2, 4, 8 in table 1) (Section II, B. PDDCH Details--The PDCCH conveys downlink control information (DCI). In order to transmit the DCI efficiently, code rate adaptation are used in LTE. Each DCI is encoded that is rate matched to n* 72 ); and
	when the DCI is transmitted in a DL control channel (PDCCH) candidate (CCE-36 REs) of a specific aggregation level (aggregation level 1-suggested)( Section II, B. PDDCH Details- PDCCH conveys DCI transmission; wherein UE applies blind decoding on a specified number of CCEs (aggregation level—1 the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE detects DCI in a CCE of aggregation level 1.), 
	IEEE Conference teaches BS transmits DCI by using CCE of different aggregation levels and when DCI is transmitted in a CCE of specific aggregation level.
	IEEE Conference does not teach a radio base station comprising: a transmitter that transmits downlink control information (DCI); and a processor that, when the DCI is transmitted in a DL control channel candidate of a specific aggregation level, control so that a DL data channel scheduled by the DCI is mapped to resources other than resources corresponding to a DL control channel candidate of another aggregation level, wherein the transmitter further transmits the DL data channel as mapped by the processor.
	However, in an analogous art, You teaches a radio base station (10-Fig. 14; [0331]) comprising:
	a transmitter (13 of 10-Fig. 14) that transmits downlink control information (DCI) ( [0255], eNB processor (11) controls eNB RF unit (13) to transmit- DCI([0188]). ); and
a processor (11 of 10-Fig. 14; [0327]) that, when the DCI is transmitted ( [0183]) in a DL control channel (sPDCCH) candidate (CCE-[0218];[0220]) of a specific aggregation level (first CCE index {CCE#0} of sPDCCH /AL {i.e.AL1} of sPDCCH) ( [0220], sPDSCH resource associated with the first CCE index {i.e. CCE# 0} of the sPDCCH is configured by first DCI. Hence DCI is transmitted in CCE#0 of AL1. ), control so that a DL data channel (sPDSCH) scheduled by the DCI ([0203]) is mapped to resources (one PRB group/sPDSCH Resource) other than resources (two PRB group/sPDSCH Resource) corresponding to a DL control channel (sPDCCH) candidate (CCE-[0218]; [0220]) of another aggregation level (first CCE index {CCE#1} of sPDCCH /AL {i.e. AL2} of sPDCCH) ( [0220], number of PRBs/PRB groups in which PDSCH is transmitted is determined according to the first CCE index of the sPDCCH. For example, if CCE #0 is the first CCE of the sPDCCH, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through one PRB group and, if CCE #1, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through two PRB groups.) (Hence when DCI is detected in CCE#0 of AL1, determines sPDSCH is scheduled by the DCI is mapped to one PRB group of  CCE#0 of AL1 other than two PRB groups of CCE#1 of AL2.), 
Wherein the transmitter (13 of 10-Fig. 14) further transmits (13 transmits-[0325]) the DL data channel (sPDSCH) as mapped ([0273]) by the processor ([0327]) ( [0220], number of PRBs/PRB groups in which the PDSCH is transmitted is .) (Hence BS transmits the sPDSCH as mapped.).
		It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of You and apply them on the teaching of IEEE Conference to provide a method enables receiving wireless communication signal in an efficient manner, so that total throughput of a radio communication system can be enhanced. The method enables maintaining compatibility of a system at low cost, communicating the user equipment with the base station with low cost, reducing user equipment implementation cost and delay (You; [0022]-[0027]; [0027].).

Regarding claim 10, IEEE Conference teaches a radio communication system comprising a radio base station (BS) and a terminal (UE), wherein: 
the radio base station (section I; BS transmits) comprising:
	transmits downlink control information (DCI) by using a plurality of downlink (DL) control channel (PDCCH) candidates (CCE) of different aggregation levels (1, 2, 4, 8 in table 1) (Section II, B. PDDCH Details--The PDCCH conveys downlink control information (DCI). In order to transmit the DCI efficiently, code rate adaptation are used in LTE. Each DCI is encoded that is rate matched to n* 72 code bits {72 code bits is a control channel element (CCE}); wherein Each UE applies blind decoding on a specified number of CCEs (aggregation levels—1, 2, 4, 8 in the table 1) that are candidates for PDCCH transmissions within the control region. Hence BS transmits DCI via PDCCH, by using CCEs of different aggregation levels; wherein ); and
	when the DCI is transmitted in a DL control channel (PDCCH) candidate (CCE-36 REs) of a specific aggregation level (aggregation level 1-suggested)( Section II, B. PDDCH Details- PDCCH conveys DCI transmission; wherein UE applies blind decoding on a specified number of CCEs (aggregation level—1 the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE detects DCI in a CCE of aggregation level 1.), 
the user terminal comprising:
	receives downlink control information (DCI) by monitoring a plurality of downlink (DL) control channel (PDCCH) candidates (CCE) of different aggregation levels (1, 2, 4, 8 in table 1) (Section II, B. PDDCH Details--The PDCCH conveys downlink control information (DCI). In order to transmit the DCI efficiently, code rate adaptation are used in LTE. Each DCI is encoded that is rate matched to n* 72 code bits {72 code bits is a control channel element (CCE}); wherein Each UE applies blind decoding on a specified number of CCEs (aggregation levels—1, 2, 4, 8 in the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE receives DCI via PDCCH, by monitoring CCEs of different aggregation levels; wherein when aggregation level 1, 1 CCE is used to transmit PDCCH/DCI and when aggregation level 2, 2 CCE is used to transmit PDCCH/DCI ); and
	when the DCI is detected in a DL control channel (PDCCH) candidate (CCE-36 REs) of a specific aggregation level (aggregation level 1-suggested)( Section II, B. PDDCH Details- PDCCH conveys DCI transmission; wherein UE applies blind decoding ), 
	IEEE Conference teaches BS transmits DCI by using CCE of different aggregation levels and UE receives DCI by monitoring CCE of different aggregation levels and when DCI is transmitted and detected in a CCE of specific aggregation level.
	IEEE Conference does not teach the radio base station comprising: a transmitter that transmits downlink control information (DCI); and a processor of the radio base station that, when the DCI is transmitted in a DL control channel candidate of a specific aggregation level, control so that a DL data channel scheduled by the DCI is mapped to resources other than resources corresponding to a DL control channel candidate of another aggregation level, wherein the transmitter further transmits the DL data channel as mapped by the processor of the base station; and the terminal comprising: a receiver that receives downlink control information; and a processor that, when the DCI is detected in a DL control channel candidate of a specific aggregation level, determines that a DL data channel scheduled by the DCI is mapped to resources other than resources corresponding to a DL control channel candidate of another aggregation level, wherein the receiver further receives, based on the determined resources, the DL data channel scheduled by the DCI.
	However, in an analogous art, You teaches the radio base station (10-Fig. 14; [0331]) comprising:
	a transmitter (13 of 10-Fig. 14) that transmits downlink control information (DCI) ( [0255], eNB processor (11) controls eNB RF unit (13) to transmit- DCI([0188]). ); and
a processor (11 of 10-Fig. 14; [0327]) that, when the DCI is transmitted ( [0183]) in a DL control channel (sPDCCH) candidate (CCE-[0218];[0220]) of a specific aggregation level (first CCE index {CCE#0} of sPDCCH /AL {i.e.AL1} of sPDCCH) ( [0220], sPDSCH resource associated with the first CCE index {i.e. CCE# 0} of the sPDCCH is configured by first DCI. Hence DCI is transmitted in CCE#0 of AL1. ), control so that a DL data channel (sPDSCH) scheduled by the DCI ([0203]) is mapped to resources (one PRB group/sPDSCH Resource) other than resources (two PRB group/sPDSCH Resource) corresponding to a DL control channel (sPDCCH) candidate (CCE-[0218]; [0220]) of another aggregation level (first CCE index {CCE#1} of sPDCCH /AL {i.e. AL2} of sPDCCH) ( [0220], number of PRBs/PRB groups in which PDSCH is transmitted is determined according to the first CCE index of the sPDCCH. For example, if CCE #0 is the first CCE of the sPDCCH, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through one PRB group and, if CCE #1, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through two PRB groups.) (Hence when DCI is detected in CCE#0 of AL1, determines sPDSCH is scheduled by the DCI is mapped to one PRB group of  CCE#0 of AL1 other than two PRB groups of CCE#1 of AL2.), 
Wherein the transmitter (13 of 10-Fig. 14) further transmits (13 transmits-[0325]) the DL data channel (sPDSCH) as mapped ([0273]) by the processor ([0327]) ( [0220], number of PRBs/PRB groups in which the PDSCH is transmitted is .) (Hence BS transmits the sPDSCH as mapped.); and
The user terminal (20-Fig. 14; [0331]) comprising: 
	a receiver (23 of 20-Fig. 14) that receives downlink control information (DCI)([0325], UE processor(21) control the UE RF unit (23) to receive- DCI ([0188]).) ; and 
a processor (21 of 20-Fig. 14; [0325]) that, when the DCI is detected (UE detects first DCI-see [0183]) in a DL control channel (sPDCCH) candidate (CCE-[0218];[0220]) of a specific aggregation level (first CCE index {CCE#0} of sPDCCH /AL {i.e.AL1} of sPDCCH) ( [0220], sPDSCH resource associated with the first CCE index {i.e. CCE# 0} of the sPDCCH is configured by first DCI. Hence DCI is detected in CCE#0 of AL1. ), determining that a DL data channel (sPDSCH) scheduled by the DCI ([0203]) is mapped to resources (one PRB group/sPDSCH Resource) other than resources (two PRB group/sPDSCH Resource) corresponding to a DL control channel (sPDCCH) candidate (CCE-[0218]; [0220]) of another aggregation level (first CCE index {CCE#1} of sPDCCH /AL {i.e. AL2} of sPDCCH) ( [0220], number of PRBs/PRB groups in which PDSCH is transmitted is determined according to the first CCE index of the sPDCCH. For example, if CCE #0 is the first CCE of the sPDCCH, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through one PRB group and, if CCE #1, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through two PRB groups.) (Hence when DCI is detected in CCE#0 of AL1, determines sPDSCH is scheduled by the DCI is mapped to one PRB group of  CCE#0 of AL1 other than two PRB groups of CCE#1 of AL2.), and 
wherein the receiver (23 of 20-Fig. 14) further receives (23 receives-[0325]),  based on the determined resources (PRB group/sPDSCH Resource)( [0220], PRB/sPDSCH resource in which the UE is to receive the scheduled {by DCI-[0203]} sPDSCH is determined.), the DL data channel (sPDSCH) scheduled by the DCI ( [0220], number of PRBs/PRB groups in which the PDSCH is transmitted is determined according to the value of the "first CCE index/AL" in which the sPDCCH is transmitted.) (Hence UE receives the sPDSCH scheduled by the DCI based on the determined resources.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of You and apply them on the teaching of IEEE Conference to provide a method enables receiving wireless communication signal in an efficient manner, so that total throughput of a radio communication system can be enhanced. The method enables maintaining compatibility of a system at low cost, communicating the user equipment with the base station with low cost, reducing user equipment implementation cost and delay (You; [0022]-[0027]; [0027].).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415